Case 8:18-cv-01685-DOC-JDE Document 29 Filed 12/11/18 Page 1 of 2 Page ID #:126



   1 Mathew K. Higbee, Esq., SBN 241380
     Ryan E. Carreon, Esq., SBN 311668
   2 HIGBEE & ASSOCIATES
     1504 Brookhollow Dr., Suite 112
     Santa Ana, CA 92705
   3 (714) 617-8349
   4 Email:597-6559
     (714)           facsimile
            mhigbee@higbeeassociates.com
   5 Attorney for Plaintiff,
   6 URBANLIP.COM LTD.
   7                       UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
   8
                                                  Case No. 8:18-cv-01685-DOC-JDE
   9
                                                   ORDER GRANTING
 10    URBANLIP.COM LTD.                          PLAINTIFF’S MOTION TO
                                                  STRIKE [25]
 11                                               Judge:          David O. Carter
                                Plaintiff,        Courtroom:                 9-D
 12    v.                                         Hearing Date:     Dec. 17, 2018
                                                  Hearing Time:         8:30 a.m.
 13
       LEREVE SKIN INSTITUTE INC., a
 14    California Corporation; HELEN YU, an
                                                  Complaint Filed: Sept. 18, 2018
 15    individual; and DOES 1 through 10
       inclusive,
 16
 17                             Defendant.

 18
 19
             Having considered Plaintiff urbanlip.com Ltd.’s Motion to Strike the
 20
       Answer as to Defendant LeReve Skin Institute Inc. (Docket No. 25), and having
 21
       considered any and all other papers filed by the parties in support of and in
 22
       opposition to said Motion,
 23
             IT IS HEREBY ORDERED as follows:
 24
             (1) Plaintiff’s Motion to Strike LeReve Skin Institute Inc’s Answer
 25
       is GRANTED WITHOUT PREJUDICE;
 26
             (2) Defendant LeReve Skin Institute Inc. is hereby ORDERED to obtain
 27
       counsel and file an Answer no later than January 1, 2019.
 28
                                               ORDER
                                                1
Case 8:18-cv-01685-DOC-JDE Document 29 Filed 12/11/18 Page 2 of 2 Page ID #:127



   1   DATED: December 11, 2018
   2
   3                                     ______________________________
                                         Hon. David O. Carter
   4                                     United States District Court Judge
   5
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          ORDER
                                           2
